DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed on 04/19/21 Claims 1-19 have been cancelled. Claims 20, 28-32, 34 and 39 have been amended. Claims 20-39 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (2016/00098670), Perez (2018/0174093) in view of Kelly et al. (2020/0184437) and further in view of Brady et al. (2018/0024554).
As per claims 20 and 34, Oz discloses a system comprising: a CPU, a computer readable memory and a computer readable storage medium (See Oz, Paragraphs 0132; 0142); program instructions to determine a location of a user (See Oz, Paragraphs 0005-0006): program instructions to determine a nearest autonomous vehicle to the location of the consumer (See Oz, Paragraphs 0005-0006; 0112-0113; 0117); program instructions to deploy the nearest autonomous vehicle to the location of the consumer (See Oz, Paragraphs 0005-0006; 0112-0113; 0117); program instructions to determine which merchandise has been taken from the autonomous vehicle by the consumer (See Oz, Paragraphs 0027-0028; 0033); wherein the 
Oz does not explicitly disclose program instructions to provide a receipt to the consumer for the merchandise taken from the autonomous vehicle by the consumer.
However, Perez teaches program instructions to provide a receipt to the consumer for the merchandise taken from the autonomous vehicle by the consumer (See Perez, Paragraph 0064). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Perez within the teaching of Oz with the motivation of monitoring the location of one or more available service providers comprises: querying a database of item data corresponding to a plurality of items to identify characteristics of the at least one item; querying a database of available service providers based at least in part on a portion of the item data for the at least one item to identify one or more service providers qualified to perform the requested service involving the at least one item; and monitoring the location of one or more available service providers qualified to perform the requested service involving the at least one item. Moreover, in certain embodiments, the requested service comprises transporting the at least one item to an alternative intended destination (See Perez, Paragraph 0013).
In addition, Oz and Perez disclose all of the limitations above. The combination of Oz and Perez does not explicitly disclose " the computer readable storage storing a set of program instructions for execution by the CPU via the computer readable memory, the set of program
instructions comprising": program instructions to determine a nearest autonomous "or" "teleoperated" vehicle "from a plurality of vehicles", to the location of the "user" based at least 
However, Kelly teaches " the computer readable storage storing a set of program instructions for execution by the CPU via the computer readable memory, the set of program instructions comprising": program instructions to determine a nearest autonomous "or" "teleoperated" vehicle "from a plurality of vehicles", to the location of the "user" based at least in part on an estimated time of arrival at the location of the user"(See Kelly, Fig.36B; Fig.38; Paragraphs 0170; 0241; 0248; 0273; 0290; 0350); program instructions to deploy said vehicle to the location of the user (See Kelly, Paragraphs 0273; 0277; 0290); program instructions to determine which merchandise has been taken from "said" vehicle by the consumer user (See Kelly, Paragraphs 0269; 0277); program instructions to calculate a cost for the merchandise taken from "said" vehicle by the user (See Kelly, Paragraphs 0102; 0238; 0253; Claim 7); and program instructions to provide a receipt to the consumer user for the merchandise taken from "said" vehicle by the user"(See Kelly, Paragraphs 0018-0019; 0188; 0197; 0213).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Kelly within the teachings of Perez and Oz with the motivation of providing new techniques and the use of technologies to provide automatic fast food orders (or other merchandise order), transactions, and item pick-up from
either remote, onsite point-of-sale, or drive-thru locations, via a mobile device or other apparatus (See Kelly, Paragraph 0014).

However, Brady teaches “program instructions to determine which merchandise has been taken from said vehicle by the user “by detecting a removal of one or more items of the merchandise from a plurality of items placed in the vehicle” (See Brady, Paragraphs 0019-0022; 0038; 0081; 0095).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Brady within the teachings of Perez, Oz and Kelly with the motivation of providing ordered items are typically packed in shipping packages (e.g., corrugated boxes) and shipped to the customer's residence or place of business. The delivery of physical items to a customer's specified location is traditionally accomplished using a delivery system including a human controlled truck, bicycle, cart, etc. For example, a customer may order an item for delivery to their home. The item may be picked by a human agent from a materials handling facility, packed and shipped to the customer for final delivery by a shipping carrier, such as the United States Postal Service, FedEx, or UPS. An agent of the shipping carrier will load the item onto a truck that is driven to the final delivery location and a driver, or another human companion with the driver, will retrieve the item from the truck and complete the delivery to the destination. Over time, an increasing frequency and volume of deliveries of items from e-commerce and mail-order companies has resulted in an increased need for faster and more efficient delivery methods (See Brady, Paragraph 0021).



As per claim 22, Oz in view of Perez, Kelly and Brady discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a single user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user (See Kelly, Paragraphs 0095; 0226; 0232; 0249; 0255); program instructions, in response to receiving the single user request to the computing device linked to the user, to perform one or more of following steps: to unlock a compartment of said vehicle with the merchandise, or to open a compartment of said vehicle with the merchandise (See Kelly, Fig.35; Fig.36B; Paragraphs 0241; 0248; 0360).

As per claim 23, Oz in view of Perez, Kelly and Brady discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a single user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user (See Kelly, Paragraphs 0095; 0226; 0232; 0249; 0255); and program
instructions, in response to receiving the single user request to the computing device linked to the user, sending one or more notification to the computing device linked to the user about arrival to the location of the user (See Kelly, Paragraphs 0310; 0352; 0360).

As per claim 24, Oz in view of Perez, Kelly and Brady discloses the system wherein the set of program instructions further comprises: program instructions, in response to receiving a first user request to a computing device linked to the user, to assign and deploy said vehicle to the location of the user, program instructions to receive a second user request to unlock or open a compartment of said vehicle with the merchandise, program instructions, in response to receiving the second user request, to perform one or more of the following steps: to unlock the compartment with merchandise, or to open the compartment with merchandise (See Kelly, Paragraphs 0310; 0352; 0360).

As per claim 25, Oz in view of Perez, Kelly and Brady discloses the system wherein the set of program instructions further comprises: program instructions to determine that the user has finished taking the merchandise from said vehicle (See Kelly, Paragraphs 0269; 0272-0273; 0277); program instructions, after determining that the user has finished taking the merchandise from said vehicle, closing a compartment of said vehicle that used to contain the merchandise (See Kelly, Paragraphs 0269; 0272-0273; 0277).

As per claim 26, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises one or more sensors including: a camera, an RFID sensor, an infrared sensor, a weight sensor, a motion sensor, a proximity sensor, a lidar, or a radar; and wherein the set of program instructions further comprises program instructions to track, using the one or more sensors,
whether an item of the merchandise has been taken from said vehicle by the user (See Kelly, Paragraphs 0144; 0167).



As per claim 28, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes an RFID sensor (See Kelly, Paragraphs 0206; 0255); and wherein the set of program instructions further comprises program instructions to determine whether an item is a part “one or more items” of the merchandise based at least in part on determining whether the item has been left in said vehicle by the user based at least in part on detecting an RFID tag of the item within said vehicle (See Kelly, Paragraphs 0206; 0255; 0257; 0277).

As per claim 29, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar; and wherein the set of program instructions further comprises: program instructions to detect, by a first sensor of the plurality of sensors, a removal of a first item from “the plurality of items placed in” said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, a removal of a second item from “the plurality of items placed in” said vehicle, and program instructions to 

As per claim 30, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167); and wherein the set of program instructions further comprises: program instructions to detect, by a first sensor, of the plurality of sensors, a removal of a first item from “the plurality of items placed in” said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, a removal of a second item different from “the plurality of items placed in” the first item from said vehicle, and program instructions to determine that the removed first item and the removed second item are the same item of the merchandise despite detecting, by the second sensor of the plurality of sensors, the removal of the second item different from the first item from said vehicle.

As per claim 31, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167); and wherein the set of program instructions further comprises: program instructions to detect, by a first sensor, of the plurality of sensors, a removal of a first item from “the plurality of items placed in” said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, no removal of the first item from said vehicle, and program instructions to determine, based on the first sensor being a camera, that the first item of the merchandise was 

As per claim 32, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an infrared sensor, a weight sensor, a touch sensor, a lidar, or a radar (See Kelly, Paragraphs 0144; 0167); and wherein a first sensor of the plurality of sensors is a camera; wherein said vehicle comprises one or more racks on which the merchandise is placed and which has embedded one or more visual cues for the camera; wherein the set of program instructions further comprises: program instructions to detect, by the first sensor of the plurality of sensors, a removal of a first item from “the plurality of items placed in” said vehicle, program instructions to detect, by a second sensor of the plurality of sensors, no removal of the first item from “the plurality of items placed in” said vehicle or a removal of a second item different from the first item, “ from the plurality of items”, 
 and program instructions to determine, based on the first sensor being the camera and the camera relying on the one or more visual cues of the one or more racks, that the first item and not the second item of the merchandise was removed from said vehicle despite:
 detecting, by the second sensor of the plurality of sensors, no removal of the first item from “the plurality of items placed in” said vehicle, or detecting, by the second sensor of the plurality of sensors, the removal of the second item different from the first item from “the plurality of items placed in” said vehicle.

As per claim 33, Oz in view of Perez, Kelly and Brady discloses the system wherein said vehicle comprises a plurality of sensors that includes one or more of: a camera, an RFID sensor, an 

Claims 35-39 recite the same limitations as to claims 21, 24, 26-27 and 29, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments filed on 04/19/21 with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At pages 1-5 of the response filed on 04/19/21, Applicant’s argues the following:
Kelly, Oz, and Perez fail to teach or suggest at least “program instructions to determine which merchandise has been taken from said vehicle by the user by detecting a removal of one or more items of the merchandise from a plurality of items placed in the vehicle,” as recited in amended Claim 20.
In response, all of the limitations which Applicant disputes as missing in the applied references, and the Remarks filed on 04/19/21 and newly added features have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Schlumberger, Oz, Perez, Kelly and/or Brady based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office 
(Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/VANEL FRENEL/Primary Examiner, Art Unit 3687